                          Case 20-10161-LSS              Doc 147        Filed 02/21/20        Page 1 of 4




                                       UNITED STATES BANKRUPTCY COURT
                                            DISTRICT OF DELAWARE


         In re                                                           Chapter 11

         AMERICAN BLUE RIBBON HOLDINGS,                                  Case No.: 20-10161 (LSS)
         LLC, a Delaware limited liability company, et
         al.,1                                                           (Jointly Administered)

                                    Debtors.                             Re Docket Nos. 13 & 129


                  ORDER, PURSUANT TO SECTIONS 105(a), 365(a) AND 554(a) OF THE
                BANKRUPTCY CODE, GRANTING DEBTORS’ FIRST OMNIBUS MOTION
              AUTHORIZING THE DEBTORS TO (I) REJECT CERTAIN UNEXPIRED NON-
             RESIDENTIAL REAL PROPERTY LEASES AND (II) ABANDON ANY REMAINING
                        PROPERTY LOCATED AT THE LEASED PREMISES
                            NUNC PRO TUNC TO THE PETITION DATE

                  Upon the motion (the “Motion”)2 of American Blue Ribbon Holdings, LLC and its

         affiliated debtors and debtors in possession (the “Debtors”) in the above-captioned chapter 11

         cases (the “Cases”) for entry of an order, pursuant to sections 105(a), 365, and 554(a) of title 11

         of the United States Code, 11 U.S.C. § 101 et seq. (the “Bankruptcy Code”), and Rules 6004,

         6006, and 6007 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”),

         (i) authorizing the Debtors to (a) reject those certain unexpired leases of non-residential real

         property set forth on Exhibit 1 hereto (collectively, the “Rejected Leases”), effective as of the

         Petition Date, and (b) with respect to the Closed Locations, abandon, effective as of the Petition

         Date, any personal property of the Debtors, including, but not limited to, furniture, fixtures, and

         equipment (collectively, the “Remaining Property”), that remains, as of the Petition Date, on the


         1
              The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows:
              American Blue Ribbon Holdings, LLC (1224-Del.); Legendary Baking, LLC (2615-Del.); Legendary Baking
              Holdings, LLC (2790-Del.); Legendary Baking of California, LLC (1760-Del.); and SVCC, LLC (9984-Ariz.).
              The Debtors’ address is 3038 Sidco Drive, Nashville, TN 37204.
         2
              Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Motion.
25942067.5
                          Case 20-10161-LSS       Doc 147      Filed 02/21/20      Page 2 of 4




         premises (the “Leased Premises”) that are the subject of the Rejected Leases, and (ii) granting

         certain related relief; and it appearing that the Court has jurisdiction to consider the Motion

         pursuant to 28 U.S.C. §§ 1334 and 157, and the Amended Standing Order of Reference from the

         United States District Court for the District of Delaware dated as of February 29, 2012; and it

         appearing that the Motion is a core matter pursuant to 28 U.S.C. § 157(b)(2) and that the Court

         may enter a final order consistent with Article III of the United States Constitution; and it

         appearing that venue of these Cases and of the Motion is proper pursuant to 28 U.S.C. §§ 1408

         and 1409; and it appearing that due and adequate notice of the Motion has been given under the

         circumstances, and that no other or further notice need be given; and it appearing that the relief

         requested in the Motion is in the best interests of the Debtors’ estates, their creditors, and other

         parties in interest and is an appropriate exercise of the Debtors’ business judgment; and after due

         deliberation, and good and sufficient cause appearing therefor, it is hereby

                ORDERED, ADJUDGED, AND DECREED THAT:

                1.        The Motion is GRANTED, as set forth herein.

                2.        Pursuant to sections 105(a) and 365(a) of the Bankruptcy Code and Bankruptcy

         Rule 6006, the Rejected Leases are rejected by the Debtors and their estates effective as of the

         Petition Date.

                3.        Pursuant to sections 105(a) and 554(a) of the Bankruptcy Code and Bankruptcy

         Rule 6007, any of the Debtors’ Remaining Property remaining, as of the Petition Date, on the

         Leased Premises is abandoned by the Debtors and their estates, free and clear of all liens, claims,

         encumbrances and interests, with such abandonment being effective as of the Petition Date. The

         Landlords (or, in the case of Sublease Locations in which a sub-tenant remains in possession of

         the property, the Landlord and/or such sub-tenant) may utilize or dispose of any such Remaining


25942067.5

                                                           2
                        Case 20-10161-LSS         Doc 147      Filed 02/21/20      Page 3 of 4




         Property, in their sole discretion, free and clear of all liens, claims, encumbrances, and interests,

         and without any notice or liability to the Debtors and their estates or to any third party and

         without waiver of any claim such Landlords (or sub-tenants, if applicable) may have against the

         Debtors and their estates.

                4.      Any claims arising out of the rejection of the Rejected Leases must be filed on or

         before the deadline established by the Court for filing proofs of claims in these Cases for

         rejection damages. The Debtors reserve all rights to contest any rejection damages claim and to

         contest the characterization of each Rejected Lease, including whether such Rejected Lease may

         have terminated prior to the Petition Date or otherwise. If the Debtors have deposited monies

         with a Landlord to a Rejected Lease as a security deposit or other arrangement, such Landlord

         may not setoff or recoup or otherwise use such deposit without the prior authority of this Court.

                5.      With respect to the security deposit of Busard-Hargeaves Enterprises, LLC held

         by the Debtors in relation to that certain non-residential real property located at 2240 North

         Canton Center Road, Canton, Michigan (the “Security Deposit”), the Debtors shall return the

         Security Deposit within ten (10) days of the entry of this Order net of any amounts owing to the

         Debtors.

                6.      The Debtors do not waive any claims that they may have against the Landlord to

         any Rejected Lease, whether or not such claims are related to such Rejected Lease.

                7.      The Debtors are authorized to execute and deliver all instruments and documents,

         and take such other actions as may be necessary or appropriate, to implement and effectuate the

         relief granted by this Order.

                8.      The requirements in Bankruptcy Rules 6006 and 6007 are satisfied or otherwise

         waived.


25942067.5

                                                           3
                          Case 20-10161-LSS        Doc 147     Filed 02/21/20     Page 4 of 4




                  9.      Notwithstanding any provision in the Bankruptcy Rules to the contrary: (i) this

         Order shall be effective immediately and enforceable upon its entry; and (ii) the Debtors are not

         subject to any stay in the implementation, enforcement, or realization of the relief granted in this

         Order.

                  10.     The Court retains jurisdiction and power with respect to all matters arising from

         or related to the implementation or interpretation of this Order.




                  Dated: February 21st, 2020                         LAURIE SELBER SILVERSTEIN
                  Wilmington, Delaware                               UNITED STATES BANKRUPTCY JUDGE




25942067.5

                                                           4
